Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Status
Claims 1, 10-14 and 21 are pending. Claims 2-9 and 15 have been canceled. Claim 1 has been amended. In the response to the restriction requirement, Applicants elected a fusion polypeptide comprising SEQ ID NOs: 9, 39 and 119). Applicant’s elected species was deemed to be free of the prior art. In accordance with Markush Practice, the search was extended to the Markush group/independent claim, and a reference was discovered that anticipated it. As a result, claims 1 and 11-13 have been examined and claims 10, 14 and 21 are withdrawn from consideration.  While applicant’s elected species may read on one or more withdrawn claims, they have not been fully examined for patentability, and thus a determination of allowability cannot be made with respect to these claims at this time.  This is proper, as MPEP 803.02 states that, in these circumstances, the prior art search, however, will not be extended unnecessarily to cover all nonelected species (MPEP 803.02).

Claim Rejections - 35 USC § 102
The rejection of claims 1 and 11-13 under 35 USC 102(a)(1) as being anticipated by Sung-Gun et al. is withdrawn in view of the amendments to the claims.
The rejection of claims 1 and 11 under 35 USC 102(a)(1) as being anticipated by Fersht et al. is withdrawn in view of the amendments to the claims.
The rejection of claims 1 and 11-13 under 35 USC 102(a)(1) as being anticipated by Zhao et al. is withdrawn in view of the amendments to the claims.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


This is a new rejection.
Claims 1 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kyratsous et al. (Gene 440 (2009) 9–15), as evidenced by Ang et al. (J Biol Chem. 2001 Mar 23;276(12):8720-6).
With respect to claim 1, Kyratsous et al. teach a co-expression vector comprising GroES, Prp and a thrombin site (Fig. 1).
GroES, which as evidenced by Ang et al. comprises the sequence MNIRPLHDRVIVKRK (see Fig. 1), corresponds to instantly claimed SEQ ID NO: 39 (i.e. the instantly claimed N-terminal fusion partner).
Prp corresponds to the instantly claimed target polypeptide, and the thrombin site corresponds to the instantly claimed linker.
With respect to claim 11, the thrombin site taught by Kyratsous et al. is a protease recognition sequence.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This is a new rejection.
Claims 1 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kyratsous et al. (Gene 440 (2009) 9–15) in view of Sung-Gun et al. (Protein Expression and Purification 84 (2012) 38–46).
The teachings of Kyratsous et al. with respect to claims 1 and 11 have been discussed above.
Kyratsous et al. further teach that any proteins of therapeutic or commercial interest can be produced by the method (abstract).
Kyratsous et al. also teach that the thrombin site should permit release of a protein of interest from the fusion (para 3.1).
Kyratsous et al. do not teach the limitations of instant claims 12-13 (i.e. the claimed protease recognition sequence and target polypeptide).
	Sung-Gun et al. teach a fusion polypeptide comprising a K6 (i.e. a N-terminal fusion partner), GLP-1 (i.e. a target polypeptide), and ubiquitin (a linker bertween K6 and GLP-1).
It would have been obvious to one of ordinary skill in the art to use the method of Kyratsous et al. to produce a fusion polypeptide comprising the therapeutic protein 
With respect to the claimed protease recognition sequence, the MPEP 2144.06 states that it is obvious to substitute equivalents known for the same purpose.
In the instant case, the skilled artisan would have been motivated, with a reasonable expectation of success, to use ubiquitin as a protease recognition sequence because Kyratsous et al. also teach that the thrombin site should permit release of a protein of interest from the fusion, and Sung-Gun et al. teach that ubiquitin (which comprises ubiquitin carboxy-terminus hydrolase recognition sequence) serves the same purpose (i.e. to release the produced protein of interest).
	
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SERGIO COFFA whose telephone number is (571)270-3022.  The examiner can normally be reached on M-F: 6AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LARRY D RIGGS can be reached on 571-270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SERGIO COFFA Ph.D./
Primary Examiner
Art Unit 1658



/SERGIO COFFA/Primary Examiner, Art Unit 1658